 146314 NLRB No. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1All dates are in 1992 unless otherwise indicated.Highland Superstores, Inc., Debtor-in-Possessionand Local 243, International Brotherhood ofTeamsters, AFL±CIO. Case 7±CA±33697June 27, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn June 23, 1993, Administrative Law Judge Leon-ard M. Wagman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief and
the General Counsel filed an answering brief to the
Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge's rulings, findings,1andconclusions and to adopt the recommended Order.The judge found that the Respondent violated Sec-tion 8(a)(1) by threatening employees with termination
and withdrawal of its severance package proposal if
they handbilled in support of the Union's consumer
boycott and by threatening employees with a con-
tinuing loss of employment so long as they handbilled.
The judge also concluded that the Respondent violated
Section 8(a)(3) by locking out its unit employees be-
cause they in fact handbilled. Finally, in the judge's
view, the Respondent violated Section 8(a)(5) when it
withdrew, as threatened, its severance package pro-
posal from the bargaining table in reprisal for the em-
ployees' participation in the handbilling.We agree with the judge based on the specific factsof this case. In our view, an employer can ordinarily
take economic action in response to economic action
by the union, provided that the employer's action is in
support of a lawful bargaining position. In the instant
case, the Respondent locked out its employees and
withdrew its offer of severance benefits in response to
the economic action of the Union (handbilling in sup-
port of a consumer boycott). However, we are per-
suaded that the Respondent acted to punish the em-
ployees for their handbilling, rather than in support of
its bargaining position. In this regard, we note that the
Respondent threatened its employees that, if they
handbilled, they would no longer work for the Re-
spondent. This conduct was a threat to terminate, not
simply a threat to lockout. In addition, the Respondentdid not explain, until the hearing, that its lockout wasin support of its bargaining position. Thus, at the time
of the lockout, neither the employees nor the Union
understood that acquiescence to the Respondent's bar-
gaining position could avert the lockout.In these circumstances, we adopt the judge's findingthat the lockout was a punishment of the employees
for their handbilling. Similarly, the withdrawal of the
offer of severance benefits was another aspect of that
punishment, and therefore was also unlawful.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Highland Superstores, Inc.,
Plymouth, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.MEMBERDEVANEY, concurring.I concur in the result.Richard F. Czubai, Esq., for the General Counsel.A. David Mikesell, Esq., of Detroit, Michigan, for the Re-spondent.Jim Cianciola, Esq., of Detroit, Michigan, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried in Detroit, Michigan, on February 19, 1993.
The charge was filed on September 8, 1992,1and the com-plaint was issued on October 21. The complaint alleges that
the Company, Highland Superstores, Inc., violated Section
8(a)(1) of the National Labor Relations Act (29 U.S.C. §151,

et seq.) by threatening its employees, who were in a bar-
gaining unit represented by the Union, Local 243, Inter-
national Brotherhood of Teamsters, AFL±CIO, with termi-
nation, and withdrawal of a proposal regarding severance
wages and benefits if they handbilled, and by threatening the
same employees with continued loss of work as long as they
handbilled. The complaint also alleged that the Company
locked out its employees in violation of Section 8(a)(3) and
(1) of the Act, and withdrew its severance package proposal
from the bargaining table in violation of Section 8(a)(5) and
(1) of the Act. The Company filed a timely answer in which
it denied committing the alleged unfair labor practices.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Company, I make thefollowingFINDINGSOF
FACTI. JURISDICTIONThe Company, a corporation, with an office and facility inPlymouth, Michigan, has been engaged in the retail sale of 147HIGHLAND SUPERSTORESappliances and related products. During the calendar yearending December 31, 1991, the Company, in the course of
conducting its retail business, derived gross revenues in ex-
cess of $500,000. During the same year, the Company pur-
chased and received at its Plymouth, Michigan facility goods
valued in excess of $50,000 directly from points outside the
State of Michigan. The Company admits and I find that it
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act. The Company also ad-mits, and I find that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
At the time of the hearing in this case, the Company wasoperating 30 retail electronic and appliance stores spread
over Michigan, Ohio, and Indiana. Also, at the time of the
hearing, the Company was operating under a Federal bank-
ruptcy proceeding under Chapter 11, which began on August
24. At all times material, the Union was the recognized col-
lective-bargaining representative of the home delivery driv-
ers, helpers, and store stock drivers employed at the Com-
pany's Plymouth, Michigan facility. The Company and the
Union executed their last 3-year collective-bargaining agree-
ment on September 1, 1989. The parties began negotiations
for successor contract in July. At the outset, the Company
announced its intention to subcontract the unit's delivery
work. The Company saw the subcontracting of its delivery
work as a cost-cutting measure. The Union was opposed to
the subcontracting of bargaining unit work.In the course of contract negotiations, the Company of-fered a severance package as part of its proposal regarding
the subcontracting of the delivery drivers' work. The sever-
ance package covered pay and fringe benefits. The parties
failed to reach agreement on a contract, but agreed to extend
the 1989 contract beyond its August 31 expiration date, on
a day-to-day basis.On September 4, the Company learned that the Union in-tended to handbill the public during the annual Labor Day
parade, on Sunday, September 6, and later, on the same day,
at company stores. The Union's expressed purpose was to
urge consumers to boycott the Company in protest against
the announced subcontracting of the bargaining unit employ-
ees' delivery work.By letter dated September 4, and signed by Vice PresidentJudy Thomas, the Company reacted to the Union's con-
templated boycott. In the first paragraph of her letter, Thom-
as asserted the Company's understanding that the Union in-
tended to begin its boycott during the coming weekend and
reviewed the status of the parties' negotiations. In the second
paragraph, Thomas cautioned the Union, as follows:In view of these circumstances, please be advised thatif a public appeal of any nature against [the Company]
is carried out by the Union, the offer of the Company,
now outstanding, for severance pay, insurance and other
benefits for your members shall be immediately with-
drawn. Further, should any public appeal be made by
the Union contrary to the interests of [the Company]:
(1) the collective bargaining agreement between the
parties will be considered to be terminated immediately;
and (2) effective Tuesday, September 8, 1992, plans
will be implemented to out source home delivery andstock delivery work. Please contact the undersigned ifthere are any questions or you wish to discuss this mat-
ter further.On Saturday, September 5, after home delivery driverLarry Samuels and his helper, Larry Loca, had completed
their deliveries, a company supervisor directed them to Vice
President Thomas' office. Thomas gave them a copy of the
letter she had written to the Union on the previous day, to
which I have referred in the preceding paragraph, and a copy
of a memorandum addressed to ``All Plymouth Home Deliv-
ery Drivers and Helpers and Stock Drivers.'' The memo-
randum called attention to the attached letter which had been
sent to the Union on September 4, summarized the status of
contract negotiations between the Company and the Union,
and set forth the proposed severance package as stated in the
letter to the Union. The last two paragraphs of the memo-
randum cautioned the employees as follows:As we state in the letter to the union, should theunion go forward with its plans to demonstrate at ourstores, this severance/benefits offer will be automati-
cally withdrawn. Also, should that occur, the company
will begin use of an outside carrier immediately, and
the union contract will be terminated.Under these trying circumstances for the companyand in view of our Chapter 11 filing, the offer we have
made is the best available. Because these developments
are of importance to you as well as [the Company], you
are entitled to know the facts. At this point, what you
elect to do is up to you.Thomas clearly articulated the Company's attitude towardthe contemplated employee handbilling in support of the
Union's boycott. As Samuels read over the letter and the
memorandum, he heard Loca ask a question about the day-
to-day contract extension. Thomas answered the question
with a yes. She also warned that if the employees passed out
one handbill, they would no longer have a job, adding, in
substance, that they could not expect to handbill on one day,
and work there the following day.On the same day, Thomas also confronted employees TimDoughty and Bill Plimbal with copies of the letter to the
Union and the memorandum to the Company's employees.
After the two employees had read the messages on both of
the documents, Thomas repeated the warnings she had given
to employees Samuels and Loca. If the employees distributed
a single handbill, they would no longer work for the Com-
pany, and the Company would withdraw the severance pack-
age proposal. Vice President Thomas gave copies of the let-
ter to the Union and the memorandum to all her two-man de-
livery teams, as they returned to the Company's terminal, on
September 5.In her testimony before me, Thomas denied telling the em-ployees that they would be terminated if they handbilled in
support of the Union's boycott. At the hearing before me in
this case, counsel for the Company asked Thomas: ``What
was the company position at that time with respect to the sta-
tus of these employees?'' Thomas answered:The company's position was that we could not allowassociates to ask our customers not to shop at the
stores, but yet work for us and go into customers' 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Tom Ziembovic testified to the best of his recollection about ameeting on September 23, at which the Union asked Attorney
Mikesell about the status of the bargaining unit employees, whom
the Company had barred from its premises. However, Jim Cianciolo
firmly recalled that the meeting at which that topic arose, occurredon September 8, the same day as the inception of the lockout. As
Cianciolo seemed more certain, and as he was able to link the meet-
ing to the lockout in a logical sequence, I have credited his assertion
that September 8 was the date at which the Union asked Attorney
Mikesell about the status of the bargaining unit employees.homes and say not at [the Company]. There was noway we could allow that to happen.Thomas went on to testify, in substance, that the Companydid not terminate any of the bargaining unit employees in the
course of the Union's boycott.During the Labor Day parade, company employees passedout union flyers urging consumers to refrain from patronizing
the Company because it was ``firing'' its drivers and ``re-
placing them with other, `cheaper,' drivers.'' The bargaining
unit employees distributed the flyers to spectators along the
route of the parade, in downtown Detroit. After the parade,
bargaining unit employees distributed the Union's handbill at
company stores in the Detroit metropolitan area. The em-
ployees continued to handbill at the Company's stores for
sometime after Labor Day.On the morning of Tuesday, September 8, company em-ployees appeared for work at the Company's premises, at
their usual reporting time. However, security guards pre-
vented them from entering the company facility. I find from
bargaining unit employee Samuels' testimony that when he
reported for work on September 8, a security guard asked
him to state his name. Whereupon, the guard checked a list
of names and told Samuels there was no work for him. Sam-
uels left the gate and proceeded to a church parking lot,
across the street from the company premises. From there, he
observed the security guards at the company gate turning
away the home delivery drivers and the stock drivers, all
members of the bargaining unit. The Company did not recall
Samuels, who was off from work for the next 9 weeks, after
which Home Delivery Service hired him.Employee Tim Doughty, a driver, arrived at the Com-pany's gate on the morning of September 8, and found Su-
pervisor Henry Bowers standing there. Bowers told Doughty
that there was no work ``today,'' and urged him to talk to
the union employees standing across the street, in the parking
lot. Doughty learned at the parking lot that the Company was
subcontracting the unit employees' driving. Doughty contin-
ued to handbill after Bowers had turned him away. The
Company did not recall Doughty. After 8 weeks' unemploy-
ment, Home Delivery Service hired him.Union Agent Tom Ziembovic approached Supervisor Bow-ers on the morning of September 8 and asked for an expla-
nation of what was happening at the Company's gate. Bow-
ers asserted that there was no work for the employees. When
Ziembovic asked if the Company had laid them off, Bowers
replied only that there was no work for them. Ziembovic re-
ceived the same response when he asked if the men were
locked out, and when he asked if they had been fired. Fi-
nally, Bowers said that he was under instructions to say only
that there was no work for the employees.On the evening of September 8, the Company and theUnion engaged in negotiations. Supervisor Henry Bowers,
Vice President Judy Thomas, and Attorney David Mikesell
attended for the Company. The Union's representatives in-
cluded Tom Ziembovic, and Secretary-Treasurer and Busi-
ness Representative Jim Cianciolo.2Cianciolo asked AttorneyMikesell what the status of the bargaining unit employeeswas. Mikesell answered that the employees would not be
working because they were involved in the handbilling and
the boycotting of the Company. Cianciolo repeated the ques-
tion. Mikesell answered that employees would not be work-
ing because of the handbilling, and beyond that, Cianciolo
was free to draw his own conclusions.I find that the Company locked out its drivers and helperson and after September 8. The Board has recognized that
``[l]ockouts are generally permissible in anticipation of a
strike or in support of an employer's legitimate bargaining
position,'' (citing American Ship Building v. NLRB, 380 U.S.300 (1965)). There has been no showing, nor does the com-
pany claim, that a strike threat motivated its decision to lock
out its employees. However, the Company in its brief, and
in testimony of Vice President Thomas, asserts that it re-
sorted to the lockout to support its insistence upon subcon-
tracting its home delivery work. Reviewing the record, I find
that the great weight of the credited testimony and the Com-
pany's writings show that the employees' support for the
union boycott was the only motive for the lockout. The
Company's letter to the Union, the Company's memorandum
to its drivers and helpers, Vice President Thomas' remarks
to the drivers and helpers on September 5, Attorney
Mikesell's response to the Union's question regarding the
status of the locked-out employees, on September 8, showed
only one motive, the handbilling by employees.The first time ``bargaining position'' surfaced was at thehearing before me, when Vice President Thomas, in response
to a leading question by Attorney Mikesell, agreed that Com-
pany decided to support its bargaining position regarding
subcontracting its driving by using the lockout as ``a means
of applying pressure.'' However, this answer did not square
with her earlier testimony to the effect that the Company had
decided to withhold work from the drivers and helpers be-
cause they were handbilling in support of the Union's con-
sumer boycott. Accordingly, I have credited Thomas' earlier,
full forthright testimony that the handbilling was the cause
of the lockout, and have rejected her response which was in-
consistent with that testimony. In sum, I find that the cred-
ited testimony and the documentary evidence show that there
is no merit to the Company's claim that it locked its employ-
ees out to pressure the Union at the bargaining table. Instead,
I find that the credited testimony and the Company's writings
establish that the employees' handbilling in support of the
Union's boycott was the sole provocation for the lockout,
which began on September 8, and continued for 9 weeks. I
also note that the Company has not offered to reinstate the
unit employees.It is well settled that Section 7 of the Act protects employ-ees engaged in picketing or handbilling their employer in
support of a union boycott, where they are protesting the em-
ployer's decision to reduce or shut down its operations or
otherwise terminate their jobs. E.g., Ordman's Park & Shop,292 NLRB 953, 956 (1989). Here, the Company's drivers
and helpers were handbilling in support of the Union's 149HIGHLAND SUPERSTORES3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.consumer boycott in protest of the Company's announcedplan to subcontract the delivery driving which was the work
of the handbilling employees. The handbills asked consumers
to make their purchases elsewhere to show their support for
employees in their effort to press the Company to change itsmind about subcontracting the unit employees' work. There
was no showing that the unit employees cast aspersions upon
the Company's service or upon the products it delivered to
its customers. Compare NLRB v. Electrical Workers IBEWLocal 1229 (Jefferson Standard), 346 U.S. 464 (1953). I findthat this handbilling was protected union activity, and that
locking its drivers and helpers out in retaliation for their par-
ticipation in that activity, the Company violated Section
8(a)(3) and (1) of the Act. Riverside Cement Co., 296 NLRB840, 842 (1989).I also find that the Company's threats to subcontract itsdelivery driving and to withdraw its severance package pro-
posal, as contained in its letter of September 4 to the Union
and in its memorandum to its employees, dated September
5, interfered with, restrained and coerced its employees in the
exercise of their right to handbill in support of the Union's
consumer boycott. Accordingly, I find that by those threats,
the Company violated Section 8(a)(1) of the Act. Further, I
find that the Company violated Section 8(a)(1) of the Act,
on September 5, when Vice President Thomas warned the
employees that the Company would withhold work from
them if they handbilled in support of the Union's consumer
boycott. Again, on September 8, the Company violated Sec-
tion 8(a)(1) of the Act, when its attorney, David Mikesell,
warned the union representatives that the Company would
withhold work from its employees as long as they handbilled
in support of the Union's consumer boycott.The record shows that in its letter of September 4 to theUnion, and in its memorandum of September 5 to its em-
ployees, the Company announced that as soon as the Union's
boycott began, the severance pay, insurance, and other bene-
fits for the bargaining unit employees ``shall be immediately
withdrawn.'' The Company has neither retracted nor counter-
manded that unlawful threat. Accordingly, I find that the
Company has withdrawn its severance package, proposal
from the bargaining table in reprisal for the employee's par-
ticipation in hanbilling in support of the Union's boycott. By
this conduct, the Company showed bad faith, and thus vio-
lated Section 8(a)(5) and (1) of the Act. 15th Avenue IronWorks, 279 NLRB 643, 657 (1986).CONCLUSIONSOF
LAW1. Respondent Highland Superstores, Inc. is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Local 243, International Brotherhood of Teamsters,AFL±CIO is labor organization within the meaning of Sec-
tion 2(5) of the Act.3. At all times material to this case, the Union has beenthe exclusive collective-bargaining representative of all the
home delivery drivers, helpers, and store stock drivers em-
ployed at the Company's Plymouth, Michigan facility.4. By threatening bargaining unit employee with loss ofemployment and withdrawal of an offer of a severance pack-
age if they handbilled in support of the Union's boycott, the
Company has violated Section 8(a)(1) of the Act.5. By locking out its bargaining unit employees becausethey assisted the Union's boycott against the Company by
handbilling, the Company violated Section 8(a)(3) and (1) of
the Act.6. By withdrawing its severance package proposal fromthe bargaining table, the Company violated Section 8(a)(5)
and (1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Company is engaged in certain un-fair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act. Having found that the
Company unlawfully locked out the bargaining unit employ-
ees in retaliation for the employees' protected concerted ac-
tivity in support of the Union's, I shall recommend that the
Company offer them reinstatement and make them whole for
any loss of earnings and other benefits, computed on a quar-
terly basis from the date of the lockout to the date of a prop-
er offer of reinstatement, less any net interim earnings, as
prescribed in F.W. Woolworth Co.
, 90 NLRB 289 (1950),plus interest as computed in New Horizons for the Retarded,283 NLRB 1173 (1987).Having found that the Company has refused to bargainwith the Union in good faith, with respect to a severance
proposal, and has thus violated Section 8(a)(5) and (1) of the
Act, I shall recommend that the Company be required to bar-
gain collectively with the Union as the exclusive representa-
tive of all employees in the bargaining unit and, if an under-
standing is reached, embody such understanding in a signed
agreement.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Highland Superstores, Inc., Plymouth,Michigan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with loss of employment, thewithdrawal of a bargaining proposal, or other reprisals be-
cause they engage in handbilling other protected concerted
activity in support of Local 243, International Brotherhood of
Teamsters.(b) Withholding work from employees in retaliation fortheir protected concerted activities.(c) Failing and refusing to bargain collectively, on request,with Local 243, International Brotherhood of Teamsters,
AFL±CIO as the exclusive collective-bargaining representa-
tive of all the home delivery drivers, helpers, and store stock
drivers employed at the Respondent's Plymouth, Michigan
facility with respect to the rates of pay, wages, hours of em-
ployment, and other terms and conditions of employment. 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to all bargaining unit employees, who the Re-spondent locked out on and after September 8, 1992, full re-
instatement to their former positions of employment or, if
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority and other rights and
privileges previously enjoyed, and make them whole for any
losses of pay each may have suffered by reason of the dis-
crimination against them in the manner set forth in the rem-
edy section of this decision.(b) On request, bargain with the Local 243 InternationalBrotherhood of Teamsters, AFL±CIO, as the exclusive rep-
resentative of all the home delivery drivers, helpers and store
stock drivers employed at the Respondent's Plymouth,
Michigan facility, with respect to rates of pay, wages, hours
of employment, and other terms and conditions of employ-
ment, and, if an understanding is reached, embody such un-
derstanding in a signed agreement.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in Plymouth, Michigan, copies of theattached notice marked ``Appendix.''4Copies of the notice,on forms provided by the Regional Director for Region 7,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten employees with loss of employ-ment, the withdrawal of a bargaining proposal, or other re-
prisals because they engage in handbilling or other protected
concerted activity in support of Local 243, International
Brotherhood of Teamsters.WEWILLNOT
withhold work from employees in retalia-tion for their protected concerted activities.WEWILLNOT
fail and refuse to bargain collectively, onrequest, with Local 243, International Brotherhood of Team-
sters, AFL±CIO as the exclusive collective-bargaining rep-
resentative of all the home delivery drivers, helpers, and
store stock drivers employed at our Plymouth, Michigan fa-
cility, with respect to the rates of pay, wages, hours of em-
ployment, and other terms and conditions of employment.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer to reinstate all bargaining unit employeeswho we locked out on and after September 8, 1992, to their
former positions of employment or, if those jobs no longer
exist, to substantially equivalent positions, without prejudice
to their seniority and other rights and privileges previously
enjoyed, and make them whole for any losses of pay each
may have suffered by reason of the discrimination against
them, plus interest.WEWILL
, on request, bargain with Local 243, Inter-national Brotherhood of Teamsters, AFL±CIO as the exclu-
sive representative of all the home delivery drivers, helpers,
and store stock drivers employed at our Plymouth, Michigan
facility, with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment and, if
an understanding is reached, embody such understanding in
a signed agreement.HIGHLANDSUPERSTORES, INC.